PCIJ_AB_47_InterpretationMemelStatute_GBR-FRA-ITA-JPN_LTU_1932-06-24_JUD_01_PO_01_FR.txt. 255

OPINION INDIVIDUELLE DISSIDENTE
DU BARON ROLIN-JAEQUEMYNS

Le juge soussigné se fait un devoir d’indiquer ici sommaire-
ment, en conformité de la faculté que lui donnent les articles 57
du Statut et 62 du Règlement de la Cour, les motifs de
son opinion dissidente en ce qui concerne l'arrêt, en date
de ce jour, aux termes duquel la Cour, statuant a la majorité,
a décidé de rejeter l’exception préliminaire formulée par le
Gouvernement lithuanien concernant les deux derniers points
(5 et 6) de la requéte introductive d’instance des quatre
Puissances demanderesses, lesquels tendaient à faire dire par
la Cour:

« 5° si, dans les circonstances où elle s’est. produite, la
constitution du Directoire présidé par M. Simaïtis, est régu-
lière ;

6° si la dissolution de la Chambre des Représentants qui
a été. effectuée le 22 mars 1922 par le gouverneur du Territoire
de Memel alors que le Directoire présidé par M. Simaïtis
n'avait pas obtenu la confiance de la Chambre des Repré-
sentants, est régulière ».

L'avis du soussigné est que cette exception préliminaire
- se justifie au contraire par le fait que la compétence de la
Cour pour statuer sur les points 5 et 6 susmentionnés ne
pourrait se fonder que sur l’article 17 (al. 2) de la Convention
du 8 mai 1924 entre les quatre Puissances demanderesses et
la Lithuanie, et qu'aux termes de cette disposition la Cour
ne peut être appelée à se prononcer sur des questions de
l'espèce, sans que le Conseil de la Société des Nations en
ait été saisi au préalable sur la base du premier alinéa
du même article 17.

Cette manière de voir n'implique nullement que « les deux
alinéas de l’article 17 visent deux phases successives d’une
seule et même procédure », comme le Gouvernement lithuanien
a cru pouvoir le dire dans son Contre-Mémoire du 26 mai
1932, rappelé dans l’arrêt de la Cour. Elle n’admet pas davan-
tage, comme cela est dit dans la requête déposée à la même

16
256 OPINION INDIVIDUELLE DU BARON ROLIN-JAEQUEMYNS

date par le Gouvernement lithuanien à l’appui de son excep-
tion préliminaire, « que l’alinéa 2 de l’article 17 de la Conven-
tion de Memel attribue au recours à la Cour permanente de
Justice internationale le caractère d’un moyen employé seule-
ment après échec de la procédure poursuivie devant le Conseil
de la Société des Nations, sur la base de lalinéa premier
du même article 17 ». L'avis du juge soussigné est que rien
ne s'oppose à ce que les deux procédures, instituées par
l’article 17 de la Convention de 1924, puissent se poursuivre
simultanément devant le Conseil d’une part et devant la
Cour d’autre part, mais à la condition que le Conseil en soit
saisi d'abord. |

Le soussigné admet, au surplus, que le texte de l’article 17
n'a pas à ce sujet toute Ja précision désirable. Mais, en
présence de l'incertitude qui en résulte, il ne croit pouvoir
faire mieux que de s’en référer sur ce point à un avis qui
fut exprimé, deux années seulement après la signature de
la Convention de 1924, par un Comité de juristes constitué
au cours de l’année 1926 par le Conseil de la Société des
Nations et qui se prononce sur la portée et le fonctionnement
de ladite convention, à propos de certaines difficultés survenues
déjà au sujet du régime du Territoire de Memel.

Les auteurs de ce rapport, qui porte la date du 3 septem-
bre 1926, dont le Conseil prit connaissance et qu’il approuva
en sa séance du 20 du même mois, s'expriment comme suit :

« En matière d'infraction à la Convention relative au
Territoire de Memel, une intervention du Conseil ne peut être
déclenchée par d’autres qu’un gouvernement membre du
Conseil, et c’est seulement s’il subsiste une divergence d’opinions
entre le Gouvernement lithuanien et l’une quelconque des
Principales Puissances alliées membres du Conseil, que cette
divergence peut être portée devant la Cour permanente de
Justice internationale... »

Or, cette manière de procéder n’a pas été suivie par les
Principales Puissances alliées, membres du Conseil, c’est-à-dire
par les quatre Gouvernements demandeurs, en ce qui concerne
les points 5 et 6 de leur requête introductive. Ils se sont
abstenus d’attendre que le Conseil fût saisi de ces questions,
comme il l'avait été en ce qui concerne la question de la

17
257 OPINION INDIVIDUELLE DU BARON ROLIN-JAEQUEMYNS

révocation du président du Directoire, M. Bôttcher, visée dans
les points 1 à 4 de leur requête introductive ; ils n’ont pas
saisi non plus eux-mêmes le Conseil des questions visées aux
points 5 et 6, comme ils. auraient pu le faire, et ils ont saisi
directement la Cour de ces deux questions, en lui demandant,
non pas de trancher un différend ou une divergence d'opinions,
mais simplement d'émettre un avis sur certains actes du Gou-
vernement lithuanien. |

L'arrêt de la Cour fait valoir il est vrai que, vu les circon-
stances dans lesquelles le rapport des juristes fut présenté,
celui-ci vise uniquement la question de savoir entre quelles
Parties une divergence doit subsister pour qu’elle puisse être
portée devant la Cour sur la base de l'article 17, alinéa 2,
de la convention, et l’arrét reproduit, à ce propos, la partie
finale du rapport des juristes cité plus haut, en signalant
que le Gouvernement lithuanien a spécialement invoqué le
texte francais de ce rapport. Ce texte précise en effet en
termes formels qu'après Vintervention du Conseil une diver-
gence doit subsister. pour que les quatre Puissances puissent
s'adresser à la Cour, tandis que le texte anglais ne mentionne
que l'existence d’une divergence, pour que la Cour puisse
être saisie. Mais, qu'il s'agisse d’une divergence qui subsiste
ou qui existe, le rapport des juristes, dans son interprétation
de l'article 17 de la convention, n’en indique pas moins clai-
rement que c’est d'abord le Conseil qui sera saisi; en cas
d'infraction à la convention, et que « c’est seulement s’il sub-
siste une différence d'opinions (en anglais: in the case of
a difference of opinion) entre le Gouvernement lithuanien et
l’une quelconque des Principales Puissances alliées, membres
du Conseil, que cette divergence peut être portée devant la
Cour... ». Il faut donc que le Conseil ait été saisi et qu’il
subsiste ou existe encore après cela une divergence d'opinions
entre le Gouvernement lithuanien et les quatre Puissances
pour que celles-ci puissent saisir la Cour.

Or, c’est là .précisément ce qui n’a pas eu lieu dans les.
deux. cas visés par l'arrêt. de Ja. Cour, et c’est pourquoi le
soussigné considère que la Cour aurait dû admettre l'exception
d’incompétence opposée par le Gouvernement lithuanien aux
deux dernieïs points (5 et 6) de la requête introductive des

18
258 OPINION INDIVIDUELLE DU BARON ROLIN-JAEQUEMYNS

quatre Gouvernements demandeurs et, en conséquence, il n’a
pu donner son adhésion à l'arrêt de la Cour qui rejette
ladite exception. |

En même temps, le soussigné croit utile de signaler que
l’action des quatre Gouvernements tend à amener la Cour à
intervenir dans une simple divergence de vues, sans qu’il en
soit résulté jusqu’à présent un différend juridique proprement
dit, qui autorise la Cour à se prononcer en conformité des
articles r3 et 14 du Pacte de la Société des Nations, confor-
mément à l’article 17 de la Convention de 1924 et suivant
_ce qui est expressément stipulé à l’article 36 du Statut de la
Cour. L’attention de la Cour pourra, au surplus, être appelée
sur ces questions spéciales, lors du délibéré sur le fond de
l'affaire par rapport aux points 5 et 6 visés ci-dessus.

(Signé) ROLIN-JAEQUEMYNS.

19
